Exhibit 99.1 NEWS RELEASE Contacts: Brian Feldott Director, Investor Relations Newpark Resources, Inc. bfeldott@newpark.com 281-362-6800 FOR IMMEDIATE RELEASE NEWPARK RESOURCES REPORTS FIRST QUARTER 2015 RESULTS THE WOODLANDS, TX – APRIL 30, 2015 – Newpark Resources, Inc. (NYSE: NR) today announced results for its first quarter ended March 31, 2015. Total revenues for the first quarter of 2015 were $208.5 million compared to $306.2 million in the fourth quarter of 2014 and $242.8 million in the first quarter of 2014. Income from continuing operations for the first quarter of 2015 was $1.0 million, or $0.01 per diluted share, compared to $23.4 million, or $0.25 per diluted share, in the fourth quarter of 2014, and $11.7 million, or $0.13 per diluted share, in the first quarter of 2014. First quarter 2015 operating results included $2.9 million of pre-tax charges associated with North American workforce reductions. In addition, due to the continued strengthening of the US Dollar, the first quarter 2015 results included $1.6 million of pre-tax foreign currency exchange losses, primarily attributable to the revaluation of inter-company balances due from our Brazilian subsidiary. Further, the foreign currency exchange loss created a pre-tax loss in our Brazilian subsidiary, for which the recording of a tax benefit is not permitted, resulting in an unusually high effective tax rate for the period. Combined, these items reduced first quarter net income by $0.04 per diluted share. Paul Howes, Newpark’s President and Chief Executive Officer, stated, “The first quarter proved to be very challenging, particularly in the North American Fluids business. North American Fluids revenues were down 41% sequentially, reflecting the sharp reduction in customer drilling activity combined with the effects of weaker pricing, lower wholesale barite sales, and a weaker sales mix, as customers slowed their product purchases and used their on-hand inventory in anticipation of laying down rigs. In response to the sharp decline in customer activity levels, we initiated significant actions to right-size our organization, reducing our North American Fluids Systems workforce by more than 35% since the beginning of the year. Most of the reductions were completed toward the end of the first quarter, so minimal cost benefits were realized in the period. Outside of North America, customer activities and pricing have remained much more stable, although the continued strengthening of the U.S. Dollar has negatively impacted our revenues and profitability across all international regions. 1 “Despite the challenges in North America, our mats business continued to perform exceptionally well, sustaining operating margins above the 40% level in the first quarter. While the business was impacted by the lower drilling activity and pricing compression in the period, we are continuing our efforts to diversify this business into non-exploration markets and new geographies. “Meanwhile, our cash flow and liquidity position remain very strong, generating $32 million of operating cash flow in the quarter and ending the period with $92 million of cash on-hand. During the first quarter, we also expanded our U.S. revolving credit facility from $125 million to $200 million, and we currently have no borrowings outstanding under the facility. This strong balance sheet position provides us with exceptional flexibility to continue executing our long-term strategy, despite the challenging North American environment,” concluded Howes. Segment Results The Fluids Systems segment generated revenues of $171.9 million in the first quarter of 2015 compared to $261.0 million in the fourth quarter of 2014 and $211.4 million in the first quarter of 2014. Segment operating loss was $1.7 million in the first quarter of 2015, compared to operating income of $24.5 million (9.4% operating margin) in the fourth quarter of 2014 and $15.7 million (7.4% operating margin) in the first quarter of 2014. The segment results for the first quarter of 2015 included $2.6 million of pre-tax charges associated with workforce reductions. The Mats and Integrated Services segment generated revenues of $36.6 million in the first quarter of 2015 compared to $45.1 million in the fourth quarter of 2014 and $31.4 million in the first quarter of 2014. Segment operating income was $15.6 million (42.8% operating margin) in the first quarter of 2015, compared to $23.0 million (50.9% operating margin) in the fourth quarter of 2014, and $13.4 million (42.6% operating margin) in the first quarter of 2014. 2 CONFERENCE CALL Newpark has scheduled a conference call to discuss first quarter 2015 results, which will be broadcast live over the Internet, on Friday, May 1, 2015 at 10:00 a.m. Eastern Time / 9:00 a.m. Central Time. To participate in the call, dial (412) 902-0030 and ask for the Newpark conference call at least 10 minutes prior to the start time, or access it live over the Internet at www.newpark.com. For those who cannot listen to the live call, a replay will be available through May 15, 2015 and may be accessed by dialing (201) 612-7415 and using pass code 13605640. Also, an archive of the webcast will be available shortly after the call at www.newpark.com for 90 days. Newpark Resources, Inc. is a worldwide provider of value-added drilling fluids systems and composite matting systems used in oilfield and other commercial markets. For more information, visit our website at www.newpark.com. This news release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act that are based on management's current expectations, estimates and projections. All statements that address expectations or projections about the future, including Newpark's strategy for growth, product development, market position, expected expenditures and financial results are forward-looking statements. Some of the forward-looking statements may be identified by words like "expects," "anticipates," "plans," "intends," "projects," "indicates," and similar expressions. These statements are not guarantees of future performance and involve a number of risks, uncertainties and assumptions. Many factors, including those discussed more fully elsewhere in this release and in documents filed with the Securities and Exchange Commission by Newpark, particularly its Annual Report on Form 10-K for the year ended December 31, 2014, as well as others, could cause results to differ materially from those expressed in, or implied by, these statements. These risk factors include, but are not limited to, our customer concentration and cyclical nature of our industry, operating hazards inherent in the oil and natural gas industry, our international operations, the cost and continued availability of borrowed funds, our ability to execute our business strategy and make successful business acquisitions and capital investments, the availability of raw materials and skilled personnel, the impact of restrictions on offshore drilling activity, our market competition, legal and regulatory matters, including environmental regulations, inherent limitations in insurance coverage, potential impairments of long-lived intangible assets, technological developments in our industry, and the impact of severe weather, particularly in the U.S. Gulf Coast. Newpark's filings with the Securities and Exchange Commission can be obtained at no charge at www.sec.gov, as well as through our website at www.newpark.com. 3 Newpark Resources, Inc. Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, December 31, March 31, (In thousands, except per share data) Revenues $ 208,464 $ 306,162 $ 242,824 Cost of revenues 176,634 237,067 196,560 Selling, general and administrative expenses 25,978 30,390 25,523 Other operating expense (income), net ) 114 ) Operating income 6,128 38,591 20,757 Foreign currency exchange loss 1,564 638 54 Interest expense, net 2,255 2,360 2,920 Income from continuing operations before income taxes 2,309 35,593 17,783 Provision for income taxes 1,316 12,147 6,041 Income from continuing operations 993 23,446 11,742 Income from discontinued operations, net of tax - - 1,152 Gain from disposal of discontinued operations, net of tax - - 22,117 Net income $ 993 $ 23,446 $ 35,011 Income per common share -basic: Income from continuing operations $ 0.01 $ 0.29 $ 0.14 Income from discontinued operations - - 0.27 Net income $ 0.01 $ 0.29 $ 0.41 Income per common share -diluted: Income from continuing operations $ 0.01 $ 0.25 $ 0.13 Income from discontinued operations - - 0.23 Net income $ 0.01 $ 0.25 $ 0.36 Calculation of Diluted EPS: Income from continuing operations $ 993 $ 23,446 $ 11,742 Assumed conversion of Senior Notes - 1,283 1,261 Adjusted income from continuing operations $ 993 $ 24,729 $ 13,003 Weighted average number of common shares outstanding-basic 82,299 82,225 84,743 Add: Dilutive effect of stock options and restricted stock awards 1,505 1,492 1,674 Dilutive effect of Senior Notes - 15,682 15,682 Diluted weighted average number of common shares outstanding 83,804 99,399 102,099 Diluted income from continuing operations per common share $ 0.01 $ 0.25 $ 0.13 Note: For the first quarter of 2015, we excluded the assumed conversion of the Senior Notes in calculating diluted earnings per share as the effect was anti-dilutive for the period. 4 Newpark Resources, Inc. Operating Segment Results (Unaudited) Three Months Ended March 31, December 31, March 31, (In thousands) Revenues Fluids systems $ 171,902 $ 261,029 $ 211,400 Mats and integrated services 36,562 45,133 31,424 Total revenues $ 208,464 $ 306,162 $ 242,824 Operating income (loss) Fluids systems $ ) $ 24,533 $ 15,740 Mats and integrated services 15,647 22,959 13,373 Corporate office ) ) ) Total operating income $ 6,128 $ 38,591 $ 20,757 Segment operating margin Fluids systems (1.0% ) % % Mats and integrated services % % % 5 Newpark Resources, Inc. Consolidated Balance Sheets (Unaudited) March 31, December 31, (In thousands, except share data) ASSETS Cash and cash equivalents $ 91,692 $ 85,052 Receivables, net 260,718 318,600 Inventories 183,821 196,556 Deferred tax assets 7,563 11,013 Prepaid expenses and other current assets 12,369 12,615 Total current assets 556,163 623,836 Property, plant and equipment, net 291,713 283,361 Goodwill 90,032 91,893 Other intangible assets, net 14,239 15,666 Other assets 7,022 5,366 Total assets $ 959,169 $ 1,020,122 LIABILITIES AND STOCKHOLDERS’ EQUITY Short-term debt $ 9,909 $ 11,648 Accounts payable 77,917 108,242 Accrued liabilities 39,467 53,342 Total current liabilities 127,293 173,232 Long-term debt, less current portion 172,497 172,498 Deferred tax liabilities 35,849 37,694 Other noncurrent liabilities 10,707 11,240 Total liabilities 346,346 394,664 Commitments and contingencies Common stock, $0.01 par value, 200,000,000 shares authorizedand 99,286,706 and 99,204,318 shares issued, respectively 993 992 Paid-in capital 524,492 521,228 Accumulated other comprehensive loss ) ) Retained earnings 263,609 262,616 Treasury stock, at cost; 15,172,510 and 15,210,233 shares, respectively ) ) Total stockholders’ equity 612,823 625,458 Total liabilities and stockholders' equity $ 959,169 $ 1,020,122 6 Newpark Resources, Inc. Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, (In thousands) Cash flows from operating activities: Net income $ 993 $ 35,011 Adjustments to reconcile net income to net cash provided by operations: Depreciation and amortization 10,527 10,287 Stock-based compensation expense 2,964 2,840 Provision for deferred income taxes 1,775 ) Net provision for doubtful accounts 721 173 Gain on sale of a business - ) (Gain) loss on sale of assets 11 ) Excess tax benefit from stock-based compensation ) - Change in assets and liabilities: (Increase) decrease in receivables 45,869 ) (Increase) decrease in inventories 7,620 ) Increase in other assets ) ) Decrease in accounts payable ) ) Increase (decrease) in accrued liabilities and other ) 18,142 Net cash provided by operating activities 31,596 3,594 Cash flows from investing activities: Capital expenditures ) ) Proceeds from sale of property, plant and equipment 298 754 Proceeds from sale of a business - 89,167 Net cash (used in) provided by investing activities ) 71,412 Cash flows from financing activities: Borrowings on lines of credit 1,906 47,562 Payments on lines of credit ) ) Debt issuance costs ) - Other financing activities ) ) Proceeds from employee stock plans 305 34 Purchases of treasury stock - ) Excess tax benefit from stock-based compensation 16 - Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) (6 ) Net increase in cash and cash equivalents 6,640 64,347 Cash and cash equivalents at beginning of year 85,052 65,840 Cash and cash equivalents at end of period $ 91,692 $ 130,187 ### 7
